The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 32-36 are presented for examination.
Applicant’s Amendment filed January 26, 2022 has been entered into the present application. 
Claims 32-36 are pending and under examination. Claim 31 is cancelled. Claims 34-36 are newly added. Claims 32-33 are amended. 
Applicant’s arguments, filed January 26, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of Objections/Rejections Set Forth in the October 26, 2021 Non-Final Office Action
	In reply to the objection to claims 32-33, as set forth at p.4 of the previous Office Action dated October 26, 2021, Applicant now amends each of claims 32-33 to remove the term “thickening agent”, thereby removing the noted redundancy. Accordingly, the objection is now hereby withdrawn.
	In reply to the objection to claims 31-33, as set forth at p.4 of the previous Office Action dated October 26, 2021, Applicant now cancels claim 31 and amends each of claims 32-33 to provide consecutive letter designations for the various components thereof (i.e., (d), (e), (f), (g)). Accordingly, the objection is now hereby withdrawn.
	In reply to the rejection of claims 32-33 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.4-5 of the previous Office Action dated October 26, 2021, Applicant now amends claims 32-33 to now recite “chelating agent, thickener, and water” to clarify that water is one of the possible options of the “further additive” of the recited composition. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claims 31-33 under 35 U.S.C. §103 as being unpatentable over Bleuez et al. (EP 2181690 A1; 2010) in view of Scheurich et al. (U.S. Patent Application Publication No. 2013/0059924 A1; 2013), citing to Peffly et al. (U.S. Patent Application Publication No. 2006/0002880 A1; 2006), Remaut et al. (WO 2012/147042 A2; 2012) and USDA Technical Evaluation Report (“Glycerin”, June 10, 2013, p.1-19) as evidence, as set forth at p.7-12 of the previous Office Action dated October 26, 2021, Applicant now cancels claim 31 and further amends claims 32-33 to require specific quantities and combinations of components of the recited formulation. Accordingly, the rejection is now hereby withdrawn.
	Upon further reconsideration of the claimed subject matter as amended, however, new grounds for rejection are necessitated and are set forth infra.

Objection to the Claims (New Grounds of Objection)
	Claim 36 is objected to for reciting “(d)” twice in the phrase “(d) from 0.5 to 10% b.w. of at least one emulsifier or surfactant (d)”, which is redundant. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s newly introduced limitations directed to (i) the specific quantities now recited in instant claims 32-36, or (ii) the recited property in which “the formulation has a decrease in turbidity compared to an identical formulation which is in the absence of 4-hydroxyacetophenone [4-HAP]” (claims 34-35). 
Applicant fails to identify those portions of the as-filed specification that he relies upon in support of the amendments to claims 32-33, as well as newly introduced claims 34-36, instead stating only that “[n]o new matter is presented herein” (Reply, p.13).
A diligent review of the as-filed specification and claims identified disclosure relevant to Applicant’s newly recited quantities of components of the claimed formulations in originally filed claim 9, which is directed to a composition comprising 0.05-5% b.w. acetophenone derivatives of formula (I), 0.05-5% b.w. flavors or fragrances, 0.05-10% b.w. lipophilic components, 50-99% b.w. water, 0.5-25% b.w. emulsifiers or surfactants, 5-50% b.w. alcohol, and optionally additionally 50-99.9% b.w. oil bodies and/or waxes, and 0-25% b.w. active principles, on the condition that the amounts add – optionally together with the additional ingredients – to 100%. Substantially similar disclosure appears at p.15 of the as-filed specification [but for reciting a narrower range of lipophilic component (0.05-5% b.w.), water (50-95% b.w.) and emulsifiers or surfactants (0.5-10% b.w.)], as well as p.17, 19-20 and 91 of the as-filed specification.
The disclosure and claims as originally filed, however, fail to provide adequate written support to now attribute these same quantities of 4-HAP (0.05-5% b.w.), at least one lipophilic flavor and/or fragrance (0.05-5% b.w.), and emulsifier or surfactant (0.5-25% b.w.), to the formulation (i) in the absence of the required water component and alcohol component, (ii) with an unlimited quantity of “oil body”, (iii) 0-25% b.w. preservative, and (iv) a further additive of unspecified quantity (claim 32). At best, Applicant’s disclosure and claims provides for a composition comprising 0.05-5% b.w. acetophenone derivatives of formula (I) (which includes 4-HAP, as claimed), 0.05-5% b.w. flavors or fragrances, 0.05-10% b.w. lipophilic components, 50-99% b.w. water, 0.5-25% b.w. emulsifiers or surfactants (or the narrower range of 0.5-10% b.w.), 5-50% b.w. alcohol, and optionally additionally 50-99.9% b.w. oil bodies and/or waxes, and 0-25% b.w. active principles, on the condition that the amounts add – optionally together with the additional ingredients – to 100%. Such disclosure is inadequate to now support a formulation that eliminates the required quantities of water and alcohol, and further attributes the “0-25% b.w. active principles” to, specifically, a preservative component1, in conjunction with an unlimited quantity of “a further additive” as claimed. This concept, then, newly introduced into claim 32 constitutes a clear broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
Similar rationale applies also to Applicant’s claim 33 (which is substantially identical to claim 32, but for the broader scope of “a further additive” that may be incorporated into the formulation), as well as newly added claims 34 (which is substantially identical to claim 32, but for the elimination of the oil body), 35 (which is substantially identical to claim 33, but for the elimination of the oil body), and 36 (which requires an unlimited quantity of water, 5-50% b.w. alcohol, and eliminates the oil body). Applicant’s original disclosure pertaining to the content of the formulation and the specifically attributed quantities of such contents does not comport with newly amended claims 32-33, as well as newly added claims 34-36, for the reasons discussed above. 
A diligent review of the as-filed specification identified disclosure relevant to Applicant’s limitation of new claims 34-35 directed to “a decrease in turbidity” of the formulation at p.10, l.11-p.11, l.2 of the disclosure, which states, “Surprisingly, it has been observed that the acetophenone derivatives of formula (I) using in compositions according to the present invention serve all the below mentioned needs simultaneously:
adjunction of acetophenone derivatives of formula (I) or a cosmetically or pharmaceutically acceptable salt thereof help
Solubilizing flavours and fragrances and/or lipophilic components in water-alcohol, preferably water-ethanol based formulations to obtain clear, transparent solutions. Without addition of said acetophenone derivatives of formula (I), the same formulation would be turbid and cloudy due to oil droplet formation of the flavours and fragrances and/or lipophilic components.
Solubilizing flavours and fragrances and/or lipophilic components in water-based formulations to obtain clear, transparent solutions. Without addition of said acetophenone derivatives of formula (I), the same formulation would be turbid and cloudy due to oil droplet formation of the flavors and fragrances and/or lipophilic components.”
The disclosure and claims as originally filed, however, fail to provide adequate written support to attribute this property of “a decrease in turbidity” of the claimed formulation (as compared to an identical formulation without 4-HAP) to either of the formulations of newly added claims 34-35 – which are not water-based, or water-alcohol based, formulations. At best, the as-filed specification discloses the production of a “clear, transparent solution” of an acetophenone derivative of formula (I) (which circumscribes Applicant’s instantly claimed 4-HAP) and flavors and fragrances and/or lipophilic components only when the solution is a water-alcohol based solution (preferably water-ethanol) or a water-based solution. Though Applicant does not specifically claim a “clear, transparent solution”, the requisite “decrease in turbidity” as claimed clearly references the “turbid and cloudy” nature of the formulation without the 4-HAP component. The sole description of formulations with decreased turbidity appear to specifically require either a water solvent, or a water-alcohol based solvent2 – neither of which are specifically required by Applicant’s newly added claims 34-35. This concept, then, newly introduced into claims 34-35 constitutes a clear broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification3.
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to (i) the specific quantities newly recited in claims 32-36, or (ii) the recited property in which “the formulation has a decrease in turbidity compared to an identical formulation which is in the absence of 4-hydroxyacetophenone [4-HAP]” (claims 34-35).
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 32, Applicant recites multiple periods in the body of the claim, e.g., in the phrase “b.w. of 4-hydroxyacetophenone”, or again in the phrase “(e). oil body”, as well as another period at the end of the claim, which is improper. MPEP §608.01(m) specifically states that “[p]eriods may not be used elsewhere in the claims except for abbreviations”. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Applicant’s use of a period in the term “b.w.” is improper, as it is not strictly an abbreviation of the art. The use of multiple periods in the claim, thus, fails to clearly set forth whether the subject matter following the first recited period is part of the claim or not. Similar ambiguity exists also in claim 33, as well as newly added claims 34-36, which each recite extraneous periods in the claims aside from the single period at the end of the claim. Clarification is required. 
In claim 32, the term “b.w.” renders the claim indefinite because such abbreviation is not strictly a term of art, and the as-filed specification does not appear to define the abbreviation. As a result, it is unclear if “b.w.” means “by weight”, “body weight”, or something else. Similar ambiguity exists also in claim 33, as well as newly added claims 34-36, which each recite this same abbreviation without further definition. Clarification is required4. 
In claim 32, Applicant recites “(c) 0.5 to 25% b.w. of at least one emulsifier or surfactant (d)”, which renders the claim indefinite because it is unclear if the claimed formulation consists of (i) components (a), (b) and (c), or components (d), (e), (f) and (g), or (ii) components (a), (b), (c) or (d), (e), (f) and (g). If Applicant intends for the latter interpretation, then the claim is additionally indefinite for failing to clearly set forth whether the recited concentration of “0.5 to 25% b.w.” and the phrase “at least one” modifies (i) only the “emulsifier”, or (ii) either the “emulsifier” or the “surfactant”. Also, Applicant’s limitation that “the amounts of (a)-(g) add up to 100% b.w.” renders the claim additionally indefinite because not all of (a)-(g) is explicitly required by the claim, so it is unclear if all of (a)-(g) must be present (and add to 100%), or if any of (a)-(g) that are present according to the options provided by the claim must add to 100%. Clarification is required. 
In claim 33, Applicant recites “(c) 0.5 to 25% b.w. of at least one emulsifier or surfactant (d)”, which renders the claim indefinite because it is unclear if the claimed formulation consists of (i) components (a), (b) and (c), or components (d), (e), (f) and (g), or (ii) components (a), (b), (c) or (d), (e), (f) and (g). If Applicant intends for the latter interpretation, then the claim is additionally indefinite for failing to clearly set forth whether the recited concentration of “0.5 to 25% b.w.” and the phrase “at least one” modifies (i) only the “emulsifier”, or (ii) either the “emulsifier” or the “surfactant”. Also, Applicant again recites “surfactant” following the enumerated emulsifiers that may be used in the formulation, which renders the claim additionally indefinite because it is unclear if this is a second, different surfactant from that recited in part (d), or if it is the same. Furthermore, Applicant’s limitation that “the amounts of (a)-(g) add up to 100% b.w.” renders the claim indefinite because not all of (a)-(g) is explicitly required by the claim, so it is unclear if all of (a)-(g) must be present (and add to 100%), or if any of (a)-(g) that are present according to the options provided by the claim must add to 100%. Clarification is required. 
In claim 34, Applicant recites “(c) 0.5 to 25% b.w. of at least one emulsifier or surfactant (d)”, which renders the claim indefinite because it is unclear if the claimed formulation consists of (i) components (a), (b) and (c), or components (d), (e) and (f), or (ii) components (a), (b), (c) or (d), (e), and (f). If Applicant intends for the latter interpretation, then the claim is additionally indefinite for failing to clearly set forth whether the recited concentration of “0.5 to 25% b.w.” and the phrase “at least one” modifies (i) only the “emulsifier”, or (ii) either the “emulsifier” or the “surfactant”. Also, Applicant’s limitation that “the amounts of (a)-(f) add up to 100% b.w.” renders the claim additionally indefinite because not all of (a)-(f) is explicitly required by the claim, so it is unclear if all of (a)-(f) must be present (and add to 100%), or if any of (a)-(f) that are present according to the options provided by the claim must add to 100%. Clarification is required. 
In claim 35, Applicant recites “(c) 0.5 to 25% b.w. of at least one emulsifier or surfactant (d)”, which renders the claim indefinite because it is unclear if the claimed formulation consists of (i) components (a), (b) and (c), or components (d), (e) and (f), or (ii) components (a), (b), (c) or (d), (e) and (f). If Applicant intends for the latter interpretation, then the claim is additionally indefinite for failing to clearly set forth whether the recited concentration of “0.5 to 25% b.w.” and the phrase “at least one” modifies (i) only the “emulsifier”, or (ii) either the “emulsifier” or the “surfactant”. Also, Applicant again recites “surfactant” following the enumerated emulsifiers that may be used in the formulation, which further renders the claim indefinite because it is unclear if this is a second, different surfactant from that recited in part (d), or if it is the same. Furthermore, Applicant’s limitation that “the amounts of (a)-(f) add up to 100% b.w.” renders the claim additionally indefinite because not all of (a)-(f) is explicitly required by the claim, so it is unclear if all of (a)-(f) must be present (and add to 100%), or if any of (a)-(f) that are present according to the options provided by the claim must add to 100%. Clarification is required. 
In claim 36, Applicant recites “[a] formulation” that consists of (a), (b), and (c), and (d) from 0.5 to 10% b.w. of at least one emulsifier or surfactant (d), and/or (e) and (f), which renders the claim indefinite because it is unclear if the claimed formulation consists of (i) components (a), (b), (c) and emulsifier, or components (e) and (f); (ii) components (a), (b), (c) and surfactant, or components (e) and (f); (iii) components (a), (b), (c) and emulsifier, or surfactant, component (e) and (f); (iv) components (a), (b), (c) and emulsifier, or surfactant, or components (e) and (f). Also, it is unclear if the recited concentration of “0.5 to 10% b.w.” and the phrase “at least one” modifies only the “emulsifier”, or (ii) either the “emulsifier” or the “surfactant”. Furthermore, Applicant’s limitation that “the amounts of (a)-(f) add up to 100% b.w.” renders the claim additionally indefinite because not all of (a)-(f) is explicitly required by the claim, so it is unclear if all of (a)-(f) must be present (and add to 100%), or if any of (a)-(f) that are present according to the options provided by the claim must add to 100%. Clarification is required. 
In claim 36, the limitation “wherein the emulsifier (c) is selected from” the list recited therein renders the claim indefinite because component (c) of the recited formulation is water, not an emulsifier. As a result, it is unclear if Applicant intends to further define the emulsifier of part (d) of the claim, or further define component (c). Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pesaro et al. (WO 2014/135650 A1; Published September 12, 2014, Filed March 2014), citing to Gray et al. (U.S. Patent No. 7,282,524 B2; 2007) and Marschner (EP 0574086 A2; 1993) as evidence, each already of record, for the reasons of record set forth at p.5-7 of the previous Office Action dated October 26, 2021, of which said reasons are herein incorporated by reference, in view of newly cited Cassiday (“Emulsions: Making Oil and Water Mix”, AOCS, April 2014) as additional evidence.
Applicant’s cancellation of claim 31 necessitates the removal of such claim from the statement of the rejection above. 
Newly amended claim 32 now requires 0.05-5% by weight 4-HAP, 0.05-5% by weight at least one lipophilic flavor and/or fragrance different from 4-HAP, 0.5-25% by weight of at least one emulsifier or surfactant, oil body, 0-25% by weight preservative and a further additive. 
Pesaro et al. teaches a transparent liquid soap composition comprising TAGAT O2 (PEG-20 glyceryl oleate) (2.5% by weight), cocamide DEA (5.0% by weight), cyclomethicone (0.5% by weight), sodium laureth sulfate (35% by weight), cocamidopropyl betaine (5.0% by weight), soap (coconut fatty acid, potassium salt, and potassium oleate) (20% by weight), perfume oil (of disclosed P1, P2, P3 or P4 composition) as fragrance (0.4% by weight), DMDM hydantoin preservative (0.2% by weight), 4-HAP (0.3% by weight), and water (qs to 100%) (Table II, p.57, para.[00252]). 
As established by newly cited Cassiday, an “emulsifier” is necessarily “a surfactant that stabilizes emulsions” (p.9). Accordingly, the PEG-20 glyceryl oleate (TAGAT O2) emulsifier of Pesaro et al. also constitutes a “surfactant” as claimed. 
The composition in Pesaro, therefore, consists of 4-HAP (0.3% by weight), at least one lipophilic flavor and/or fragrance that is not 4-HAP (the perfume oil fragrance) (0.4% by weight), surfactant (PEG-20 glyceryl oleate, cocamide DEA5, sodium laureth sulfate6, cocamidopropyl betaine, and soap), oil body (cyclomethicone), preservative (DMDM hydantoin) (0.2% by weight), and water (a further additive).
 Newly amended claim 33 now requires 0.05-5% by weight 4-HAP, 0.05-5% by weight at least one lipophilic flavor and/or fragrance different from 4-HAP, 0.5-25% by weight of at least one emulsifier or surfactant, surfactant, oil body, 0-25% by weight preservative and a further additive. 
Pesaro et al. teaches a transparent liquid soap composition comprising TAGAT O2 (PEG-20 glyceryl oleate) (2.5% by weight), cocamide DEA (5.0% by weight), cyclomethicone (0.5% by weight), sodium laureth sulfate (35% by weight), cocamidopropyl betaine (5.0% by weight), soap (coconut fatty acid, potassium salt, and potassium oleate) (20% by weight), perfume oil (of disclosed P1, P2, P3 or P4 composition) as fragrance (0.4% by weight), DMDM hydantoin preservative (0.2% by weight), 4-HAP (0.3% by weight), and water (qs to 100%) (Table II, p.57, para.[00252]). 
The composition in Pesaro, therefore, consists of 4-HAP (0.3% by weight), at least one lipophilic flavor and/or fragrance that is not 4-HAP (the perfume oil fragrance) (0.4% by weight), at least one emulsifier (PEG-20 glyceryl oleate) (2.5% by weight), surfactant (cocamide DEA7, sodium laureth sulfate8, cocamidopropyl betaine, and soap), oil body (cyclomethicone), preservative (DMDM hydantoin) (0.2% by weight), and water (a further additive), thereby meeting the limitations of Applicant’s claim 33. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that a reference applied under AIA  35 U.S.C. §102(a)(2) may be disqualified as applicable prior art under AIA  35 U.S.C. §102(b)(2)(C) by establishing that, not later than the effective filing date of the claimed invention, the subject matter of the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement (Reply, p.14). Applicant states on the record that “the subject matter disclosed in the Pesaro reference and the subject claimed invention were both subject to an obligation of assignment to the same person” not later than the effective filing date of the claimed invention (Reply, p.14). 
The arguments have been fully and carefully considered, but are not found persuasive. 
MPEP §717.02(a)(I) states that “[i]n order to invoke common ownership to except a disclosure as prior art, the applicant (or the patent owner) must provide a statement that the disclosure of the subject matter on which the rejection is based and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention”, further stipulating that “[t]he statement should either be on or begin on a separate sheet and must not be directed to other matters (37 CFR 1.4(c))”.
Applicant’s statement is informal for failing to be presented on a separate sheet that is not directed to other matters (Applicant’s p.14 of the reply contains further remarks rebutting the rejection under AIA  35 U.S.C. §103). Accordingly, Applicant’s statement under AIA  35 U.S.C. §102(b)(2)(C) regarding common ownership is insufficient to overcome this rejection under AIA  35 U.S.C. §102(a)(2).
For these reasons supra, rejection of claims 32-33 is proper. 

Claim Rejections - 35 USC § 102 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tchinnis et al. (U.S. Patent No. 6,379,682 B1; 2002), citing to Joerger et al. (WO 2008/061187 A1; 2008) as evidence. 
Tchinnis et al. teaches a cosmetic or pharmaceutical clear water-in-oil (W/O) emulsion, comprising a water droplet phase dispersed in an oil phase, in which the composition comprises less than about 15% by weight of a glycol, and no more than 3% surfactant (col.5, l.55-col.6, l.4, claim 1). Tchinnis et al. further teaches that the oil phase comprises a silicone oil, particularly wherein the silicone oil is cyclomethicone (col.6, l.11-14, claims 5-6). Tchinnis et al. defines the glycol as being preferably selected from butylene glycol, propylene glycol, ethylene glycol and trimethylene glycol, dipropylene glycol, isoprene glycols and polyethylene glycols (col.3, l.27-30). 
Joerger et al. is cited as factual extrinsic evidence demonstrating that glycols are commonly used preservatives (p.3, para.[008]).
As claim 32 provides for a formulation consisting of parts (a), (b), and (c), or (d), (e), (f) and (g), Tchinnis’ cosmetic or pharmaceutical W/O emulsion meets the embodiment of claim 32 in which part (d) (the surfactant) is present with part (e) (the oil body) – in this case, the silicone oil or, more specifically, cyclomethicone described by Tchinnis et al. – and part (f) (the preservative) in an amount of 0-25% (which is, thus, met by Tchinnis’ teaching of less than about 15% by weight glycol) and part (g) (the further additive), which is defined as, e.g., water. As the stable W/O emulsion of Tchinnis et al. is limited to water, oil, glycol and surfactant, the stable W/O emulsion meets Applicant’s defined formulation “consisting of” the recited components, in which such amounts must add to 100% by weight.
Similar rationale applies to claim 33, which also provides for a formulation consisting of parts (a), (b), and (c), or (d), (e), (f), and (g).
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, claims 32-33 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

5.	Claims 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (WO 2004/075900 A2; 2004).
Fujita et al. teaches a solution of the anionic surfactant sodium lauryl sulfate in water (5% w/w) for use in preparing a dry syrup pharmaceutical composition (p.3, l.1-2; Ex.3, p.13, part (2)).
As claim 34 provides for a formulation consisting of parts (a), (b), and (c), or (d), (e), and (f), Fujita’s solution of 5% (w/w) SLS surfactant in water meets the embodiment of claim 34 in which part (d) (the surfactant) is present with part (e) (the preservative) – which may be present in an amount of 0-25% by weight and, therefore, absent – and part (f), the further additive, which is defined as, e.g., water. As the 5% (w/w) SLS and water are the sole two components, the solution meets Applicant’s defined formulation “consisting of” the recited components, in which the amounts add up to 100% by weight.
Similar rationale applies to claim 35, which also provides for a formulation consisting of parts (a), (b), and (c), or (d), (e), and (f).
In claims 34-35, Applicant further recites that “the formulation is selected from the group consisting of a cosmetic formulation, a pharmaceutical formulation, and a household formulation”, in which “the formulation has a decrease in turbidity compared to an identical formulation which is in the absence of [4-HAP]”.
Here, Fujita’s solution meets Applicant’s requirement that the formulation constitute at least “a pharmaceutical formulation”, as the disclosure clearly teaches its further application in the preparation of a pharmaceutical product. Also, the property of turbidity of a formulation containing 4-HAP as compared to another identical formulation without 4-HAP reasonably applies only to the embodiments of claims 34-35 in which 4-HAP is actually required, which it is not for the embodiments of claims 34-35 in which only (d), (e), and (f) are present.
Therefore, claims 34-35 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

6.	Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waibel et al. (U.S. Patent No. 8,263,814 B2; 2012).
Waibel et al. teaches an ethanol-water solution of water and ethanol, in which the solution is up to about 99% (v/v) ethanol, including, e.g., 10% (v/v) ethanol in water (col.6, l.49-56). 
A 10% (v/v) solution of ethanol in water consists of 10 mL ethanol per 100 mL of solution, and 90 mL water per 100 mL of solution. 
Given that the density of water is 1 g/1 mL, the volume of 90 mL water is equivalent to 90 g (90 mL water * 1 g/1 mL density of water = 90 g).
Given that the density of ethanol is 0.789 g/mL, the volume of 10 mL ethanol is equivalent to 7.89 g (10 mL ethanol * 0.789 g/1 mL density of ethanol = 7.89 g).
The percentage by weight of ethanol in this solution, then, is (7.89 g ethanol)/(7.89 g ethanol + 90 g water) = (7.89 g ethanol)/(97.89 g total weight) = 8.06% ethanol by weight of the solution.
The percentage by weight of water in this solution, then, is (90 g water)/(7.89 g ethanol + 90 g water) = (90 g water)/(97.89 g total weight) = 91.94% water by weight of the solution. 
Such solution, therefore, meets Applicant’s formulation consisting of “(e) from 5 to 50% b.w. alcohols” (i.e., 8.06% by weight ethanol), and (f) a further additive, which is water, in which the amounts of the ethanol and water add to 100% by total weight of the formulation. 
Therefore, claim 36 is properly anticipated under AIA  35 U.S.C. §102(a)(1).

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections under 35 U.S.C. §112(b) (pre-AIA  second paragraph), AIA  35 U.S.C. §102(a)(2) and AIA  35 U.S.C. §103 in view of the submitted amendments and arguments (Reply, p.13-16).
Applicant’s traversal has been fully and carefully considered, and the previously applied rejections under 35 U.S.C. §112(b) and AIA  35 U.S.C. §103 have been withdrawn as indicated above in view of Applicant’s amendments to the claims. However, upon reconsideration of the claims as amended, new grounds for rejection are necessitated and are set forth infra.
For these reasons supra, rejection of claims 32-36 is proper. 

Conclusion
Rejection of claims 32-36 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should note that the as-filed specification fails to provide any specific or limiting definition of the phrase “active principles” such that it would have been apparent that Applicant contemplated such quantity of 0-25% b.w. “active principles” as being applicable to, specifically, a preservative.
        2 This interpretation is further supported by the working examples, see, e.g., Ex.1-4, p.93-97, which each require water and ethanol, or water, as solvents.
        3 Compare, e.g., claim 36, which requires water, as well as alcohol, as components of the formulation.
        4 For the purposes of examination, Applicant’s abbreviation “b.w.” will be interpreted as “by weight”. 
        5 As previously cited, Gray et al. establishes that cocamide DEA is a nonionic surfactant (see, e.g., p.6 of the 10/26/21 non-final Office Action). 
        6 As previously cited, Marschner establishes that sodium laureth sulfate is an anionic surfactant (see, e.g., p.6 of the 10/26/21 non-final Office Action).
        7 As previously cited, Gray et al. establishes that cocamide DEA is a nonionic surfactant (see, e.g., p.6 of the 10/26/21 non-final Office Action). 
        8 As previously cited, Marschner establishes that sodium laureth sulfate is an anionic surfactant (see, e.g., p.6 of the 10/26/21 non-final Office Action).